                                                                                                                         1    Abran E. Vigil, Esq.
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    Maria A. Gall, Esq.
                                                                                                                              Nevada Bar No. 14200
                                                                                                                         3    Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         4    Kyle A. Ewing, Esq.
                                                                                                                              Nevada Bar. No. 14051
                                                                                                                         5    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         6    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         7    Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         8    gallm@ballardspahr.com
                                                                                                                              demareel@ballardspahr.com
                                                                                                                         9    ewingk@ballardspahr.com
                                                                                                                         10   Attorneys for JPMorgan Chase Bank, N.A.
                                                                                                                         11                            UNITED STATES DISTRICT COURT
                                                                                                                         12                                      DISTRICT OF NEVADA
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13    JPMORGAN CHASE BANK, N.A.,                 Case No. 2:17-CV-00330-RFB-VCF
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                         Plaintiff,
                                                                                                                                                                          STIPULATION AND ORDER TO 1)
                                                                                                                         15    vs.                                        DISMISS CLAIMS BETWEEN
                                                                                                                                                                          JPMORGAN CHASE BANK, N.A.,
                                                                                                                         16    SFR INVESTMENTS POOL 1, LLC, a             TUSCALANTE HOMEOWNERS’
                                                                                                                               Nevada limited liability company;          ASSOCIATION, AND SFR
                                                                                                                         17    TUSCALANTE HOMEOWNERS’                     INVESTMENTS POOL 1, LLC WITH
                                                                                                                               ASSOCIATION, a Nevada non-profit           PREJUDICE; AND 2) LIFT STAY
                                                                                                                         18    corporation; and TERRY L.                  ENTERED MARCH 23, 2018
                                                                                                                               CHRISTOPHER,
                                                                                                                         19
                                                                                                                                                    Defendants.
                                                                                                                         20

                                                                                                                         21    SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                               Nevada limited liability company,
                                                                                                                         22
                                                                                                                                  Counterclaimant/Cross-Claimant,
                                                                                                                         23
                                                                                                                               vs.
                                                                                                                         24
                                                                                                                               JPMORGAN CHASE BANK, N.A.;
                                                                                                                         25    SECRETARY OF HOUSING AND
                                                                                                                               URBAN DEVELOPMENT, a
                                                                                                                         26    government agency; TERRY L.
                                                                                                                               CHRISTOPHER, an individual,
                                                                                                                         27
                                                                                                                                  Counter-Defendant/Cross-Defendants.
                                                                                                                         28


                                                                                                                              DMWEST #17862917 v2
                                                                                                                         1           Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff/Counter-Defendant

                                                                                                                         2    JPMorgan Chase Bank, N.A. (“Chase”), Defendant/Counterclaimant/Cross-Claimant

                                                                                                                         3    SFR Investments Pool 1, LLC (“SFR”) and Defendant Tuscalante Homeowners’

                                                                                                                         4    Association (“Tuscalante”), through their respective attorneys, stipulate as follows:

                                                                                                                         5           1.      This action concerns title to real property commonly known as 7507

                                                                                                                         6    Glowing Moon Court in Las Vegas, Nevada (“Property”) following a homeowner’s

                                                                                                                         7    association foreclosure sale conducted on May 31, 2013, with respect to the Property.

                                                                                                                         8           2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                         9    of Trust recorded against the Property in the Official Records of Clark County, Nevada

                                                                                                                         10   as Instrument Number 20080213-0000616 (“Deed of Trust”), and in particular,

                                                                                                                         11   whether the Deed of Trust continues to encumber the Property.

                                                                                                                         12          3.      The Parties to this Stipulation have settled and agreed to release their
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13   respective claims, and further agreed that the claims between them, including the
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   Complaint and Counterclaim, shall be DISMISSED with prejudice;

                                                                                                                         15          4.      As Terry L. Christopher never filed an Answer or other response to the

                                                                                                                         16   Complaint in this action, Chase hereby voluntarily dismisses its claims against him

                                                                                                                         17   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

                                                                                                                         18          5.      This Stipulation in no way affects SFR’s cross-claim against Terry L.

                                                                                                                         19   Christopher;

                                                                                                                         20          6.      The Parties further stipulate and agree that the $500 in security costs

                                                                                                                         21   posted by Chase on June 13, 2017 pursuant to this Court’s Order [ECF No. 18] shall

                                                                                                                         22   be discharged and released to the Ballard Spahr LLP Trust Account;

                                                                                                                         23          7.      The Parties further stipulate and agree that the Lis Pendens recorded

                                                                                                                         24   against the Property in the Official Records of Clark County, Nevada, as Instrument

                                                                                                                         25   Number 20170329-0001385 be, and the same hereby is, EXPUNGED;

                                                                                                                         26          8.      The Parties further stipulate and agree that a copy of this Stipulation and

                                                                                                                         27   Order may be recorded with the Clark County Recorder;

                                                                                                                         28

                                                                                                                                                                            2
                                                                                                                              DMWEST #17862917 v2
                                                                                                                         1           9.      The Parties further agree to lift the stay entered March 23, 2018 [ECF

                                                                                                                         2    No. 82];

                                                                                                                         3           10.     This case shall remain open until such time that the Court rules on SFR’s

                                                                                                                         4    Motion for Summary Judgment against Terry L. Christopher [ECF No. 68], which no

                                                                                                                         5    party opposed [ECF No. 75 and 77], who was defaulted on January 17, 2018 [ECF No.

                                                                                                                         6    71], and who has not appeared in the case.; and

                                                                                                                         7

                                                                                                                         8

                                                                                                                         9                          (Remainder of Page Intentionally Left Blank)

                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         3
                                                                                                                              DMWEST #17862917 v2
                                                                                                                         1           10.     Each party in this case number 2:17-cv-00330-RFB-VCF shall bear its

                                                                                                                         2    own attorneys’ fees and costs.

                                                                                                                         3                   Dated: November 26, 2018

                                                                                                                         4
                                                                                                                               BALLARD SPAHR LLP                             KIM GILBERT EBRON
                                                                                                                         5

                                                                                                                         6     By:/s/ Kyle A. Ewing                          By: /s/ Jacqueline A. Gilbert
                                                                                                                                  Abran E. Vigil, Esq.                          Diana S. Ebron, Esq.
                                                                                                                         7        Nevada Bar. No. 7548                          Nevada Bar No. 10580
                                                                                                                                  Maria A. Gall, Esq.                           Jacqueline A. Gilbert, Esq.
                                                                                                                         8        Nevada Bar No. 14200                          Nevada Bar No. 10593
                                                                                                                                  Kyle A. Ewing, Esq.                           Karen Hanks, Esq.
                                                                                                                         9        Nevada Bar. No. 14051                         Nevada Bar No. 9578
                                                                                                                                  1980 Festival Plaza Drive, Suite 900          7625 Dean Martin Dr., Suite 110
                                                                                                                         10       Las Vegas, Nevada 89135                       Las Vegas, Nevada 89014
                                                                                                                         11    Attorneys for JPMorgan Chase Bank, Attorneys for SFR Investments Pool
                                                                                                                               N.A.                               1, LLC
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                               LEACH JOHNSON SONG & GRUCHOW
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14    By: T. Chase Pittsenbarger
                                                                                                                                  Sean L. Anderson, Esq.
                                                                                                                         15       Nevada Bar No. 7259
                                                                                                                                  T. Chase Pittsenbarger, Esq.
                                                                                                                         16       Nevada Bar No. 13740
                                                                                                                                  8945 West Russell Road, Suite 300
                                                                                                                         17       Las Vegas, Nevada 89148
                                                                                                                         18    Attorneys for Tuscalante Homeowners’
                                                                                                                               Association
                                                                                                                         19

                                                                                                                         20

                                                                                                                         21                                             IT IS SO ORDERED:
                                                                                                                         22

                                                                                                                         23                                             UNITED STATES DISTRICT JUDGE
                                                                                                                         24                                             DATED:       November 29, 2018.
                                                                                                                                                                                    ______________________
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         4
                                                                                                                              DMWEST #17862917 v2
